Cite as 2015 Ark. App. 362

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-15-120


                                                   Opinion Delivered   JUNE 3, 2015
JESSICA MERRITT
                               APPELLANT           APPEAL FROM THE GARLAND
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. JV-2014-595]

ARKANSAS DEPARTMENT OF                             HONORABLE VICKI SHAW COOK,
HUMAN SERVICES and MINOR                           JUDGE
CHILDREN
                     APPELLEES                     REMANDED TO SUPPLEMENT THE
                                                   RECORD; SUPPLEMENTAL
                                                   ADDENDUM ORDERED



                             M. MICHAEL KINARD, Judge

       Appellant Jessica Merritt appeals from the order adjudicating her children

dependent-neglected. We cannot reach the merits of the appeal because Merritt’s brief does

not comply with Arkansas Supreme Court Rule 6-9, which governs appeals in dependency-

neglect cases. Rule 6-9 provides in pertinent part as follows:

       Following the signature and certificate of service, the appellant’s petition shall contain
       an addendum which shall include true and legible photocopies of the order,
       judgment, decree, ruling, or letter opinion from which the appeal is taken, a copy of
       the notice of appeal, and any other relevant pleadings, documents, or exhibits essential
       to an understanding of the case, which may include, but are not limited to, affidavits,
       petitions, case plan, court reports, court orders, or other exhibits entered into the
       record during the hearing from which the appeal arose, and all orders entered in the
       case prior to the order on appeal. The addendum shall include an index of its contents
       and shall also designate where any item appearing in the addendum can be found in
       the record.

Ark. Sup. Ct. R. 6-9(e)(2)(E).
                                 Cite as 2015 Ark. App. 362

       Among the prior orders entered in this case was the probable-cause order, which

appellant failed to include in her addendum. The trial court’s adjudication order, the order

from which this appeal is taken, recites the date the probable-cause order was entered and

the findings the court made therein. In Posey v. Arkansas Department of Health and Human

Services, 370 Ark. 1, 256 S.W.3d 504 (2007), the supreme court held that prior orders

considered by the trial court in reaching its decision were essential to an understanding of the

case and should be included in the appellant’s addendum.

       The probable-cause order was also omitted from the record. Arkansas Supreme Court

Rule 6-9(c)(1) provides that

       [t]he record for appeal shall be limited to the transcript of the hearing from which the
       order on appeal arose, any petitions, pleadings, and orders relevant to the hearing
       from which the order on appeal arose, all exhibits entered into evidence at that
       hearing, and all orders entered in the case prior to the order on appeal.

If anything material to either party is omitted from the record, by error or accident, we may

direct that the omission be corrected, and, if necessary, that a supplemental record be

certified and transmitted. Ark. R. App. P.–Civ. 6(e). We remand the case and order

appellant to supplement the record within thirty days of the date of this opinion. Pursuant

to Arkansas Supreme Court Rule 4-2(b)(4), we further order appellant to submit a

supplemental addendum containing the omitted order within seven days from the date the

record is supplemented. See McBride v. Arkansas Department of Human Services, 2013 Ark.

App. 389.

       Remanded to supplement the record; supplemental addendum ordered.

       WHITEAKER and HOOFMAN, JJ., agree.

                                               2
                          Cite as 2015 Ark. App. 362

Dusti Standridge, for appellant.

Tabitha B. McNulty, Office of Policy & Legal Services, for appellee.

Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




                                        3